t c memo united_states tax_court larry charles miller petitioner v commissioner of internal revenue respondent docket nos filed date larry charles miller pro_se michael d baker for respondent memorandum opinion ruwe judge in these consolidated cases respondent determined deficiencies in petitioner's federal income taxes and accuracy-related_penalties as follows accuracy--related penalty docket no year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number after concessions ’ the issues for decision are whether petitioner is entitled to various deductions claimed on schedule c in and whether petitioner is entitled to claim a schedule a deduction of dollar_figure in and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the taxable years and some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in philadelphia pennsylvania at the time he filed his petition ‘initially respondent disallowed dollar_figure and dollar_figure in schedule c deductions due to lack of substantiation for the tax years and respectively see appendix a the parties have agreed on the amount of certain of these deductions in their stipulation respondent now agrees that petitioner substantiated dollar_figure and dollar_figure of the schedule c deductions for and respectively see appendix b petitioner concedes that he received interest_income of dollar_figure from minnesota mutual life_insurance co in none of which was reported on his tax_return additionally the parties agree that petitioner can deduct dollar_figure under schedule a for charitable donations made in not dollar_figure under schedule c as initially claimed and disallowed finally the parties agree that petitioner is entitled to claim the following schedule a itemized_deductions dollar_figure for state taxes and dollar_figure for charitable_contributions unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure stipulation no incorrectly indicates that exhibits 43-j through 68-j which are copies of of petitioner's checks totaled dollar_figure the total amount is dollar_figure background during and petitioner was engaged in the practice of law petitioner operated two law offices that were located pincite spruce street philadelphia pennsylvania and westfield avenue pennsauken new jersey petitioner reported and gross_receipts and expenses associated with his law practice on schedules c on his schedule c petitioner reported gross_receipts of dollar_figure and deductions of dollar_figure on his schedule c petitioner reported gross_receipts of dollar_figure and expenses of dollar_figure in august of petitioner was notified that these cases were set for the trial session starting on date the notice contained the standing pre-trial order requiring petitioner to exchange documents expected to be utilized at trial with respondent at least days prior to the first day of the trial session notwithstanding those explicit instructions petitioner neglected to timely present all such documents as a result we excluded certain documents from evidence for convenience we will combine the facts regarding each issue with our opinion discussion deductions are a matter of legislative grace and the burden of showing the right to deductions is on the taxpayer see rule a 503_us_79 a schedule c deductions the schedule c deductions that remain in issue fall into four broad categories office expenses meals and entertainment repairs and maintenance and parking tolls office expenses total office expense deductions at issue are dollar_figure for and dollar_figure for and fall into two broad categories a office expense deductions allegedly taken to offset improperly reported income items and b other office expenses a office expense deductions allegedly taken to offset improperly reported income items the first issue is whether petitioner can deduct dollar_figure and dollar_figure in office expense deductions allegedly taken to offset improperly reported income items in and respectively petitioner argues that he included nontaxable items in gross_receipts and then deducted the same amount on schedule c as an office expense because the items included in income were nontaxable from this we conclude that petitioner acknowledges that he did not really have dollar_figure and dollar_figure in office expenditures as he claimed on his returns and that his claimed office expense deductions were false according to petitioner the sources of nontaxable items that he included in his gross_receipts are dollar_figure in life_insurance_proceeds from cigna dollar_figure in life_insurance_proceeds from minnesota life_insurance and dollar_figure in loan proceeds from sinh hang additionally petitioner asserts that the sources of nontaxable items that he included in his gross_receipts are petitioner produced a copy of a death certificate for ms aretha payne and a life_insurance certificate schedule issued by the life_insurance co of north america reflecting a policy limit of dollar_figure on the life of aretha payne petitioner testified that upon the death of his mother he and his three siblings shared the proceeds from the dollar_figure policy equally however the life_insurance certificate does not indicate who benefits under the policy petitioner testified that he received dollar_figure from minnesota life_insurance ‘petitioner produced a copy of a loan agreement for dollar_figure dated date the loan agreement consists of a one-page unnotarized document between petitioner and one of his clients sinh hang while the agreement does indicate a willingness on the part of mr hang to lend petitioner dollar_figure in it does not demonstrate that petitioner received dollar_figure in loan proceeds petitioner did not provide a deposit slip or bank statement nor did he provide a cash receipts journal entry reflecting that the loan if received was included in gross_receipts dollar_figure in auto insurance proceeds from state farm insurance’ and dollar_figure in loan repayment proceeds from his sister petitioner has not convinced us that he reported nontaxable items in gross_receipts petitioner testified that he kept a cash receipts journal and bank statements to determine his gross_receipts petitioner did not provide a copy of his cash receipts journal or any bank statements to show that nontaxable items were in fact included in his gross_receipts furthermore petitioner is a tax lawyer’ who testified that he knows that some items particularly repayment of loans are not includable in gross_income in light of petitioner's knowledge of the tax laws and his experience in preparing tax returns we do not find his explanation credible therefore on the basis of this record we ‘petitioner produced a check drawn on his account payable to lumpkins in the amount of dollar_figure the check contained a notation indicating that it was for car repair state farm petitioner testified that he received dollar_figure from state farm insurance and then paid lumpkins an auto repair shop the exact same amount however petitioner did not provide a copy of the draft from state farm insurance ‘petitioner provided a check payable to larry miller attorney--at--law for dollar_figure with the notation that in part indicated that it was for repayment of loan the check was drawn on the high fashions' account in memphis tennessee petitioner testified that his sister issued the check petitioner testified that he has been practicing law since and as part of his practice he prepares tax returns including form sec_1040 with schedules c - find that petitioner has not proven that he is entitled to the dollar_figure and dollar_figure in office expense deductions b other office expenses other office expenses consist of deductions taken for lt storage_facility expenses ii the purchase of oriental rugs and art and iii language lessons i storage facilities petitioner claimed storage_facility expenses of dollar_figure in and dollar_figure in petitioner testified that in he closed an office at ventnor new jersey and then stored the office furniture at access storage ’ to substantiate his deductions petitioner provided copies of checks totaling dollar_figure ' in and dollar_figure' in the checks were drawn on the checking account that petitioner maintains for his law practice larry charles miller attorney at law however petitioner also testified that in the middle of he moved to a new house and that he also paid household expenses and personal expenses such as credit card debts and automobile expenses from the same the deductions in and allegedly relate to the same office closing ‘this amount consists of one check payable to access black horse for dollar_figure and two additional checks payable to black horse self storage for dollar_figure and dollar_figure this amount consists of checks payable to black horse storage and black horse pike storage for dollar_figure and dollar_figure respectively --- - checking account in fact other than an escrow account petitioner did not maintain any other checking account assuming that all the checks in fact relate to storage expenses we have only petitioner’s uncorroborated testimony that the expenses were incurred in carrying_on_a_trade_or_business as opposed to personal expenses_incurred in anticipation of and during his change_of personal_residence petitioner testified that he was requested to provide respondent with information that would serve to substantiate his claimed office expenses however petitioner also testified that he did not attempt to contact black horse self storage to secure any documentation even though he signed a lease agreement with the storage_facility company based on this record petitioner has not met his burden and established his entitlement to these claimed deductions ii oriental rugs and art the third office expense at issue relates to items allegedly purchased by petitioner in petitioner testified that he purchased three used oriental rugs for dollar_figure and art for dollar_figure and then placed these items in his pennsauken new jersey and philadelphia pennsylvania offices petitioner produced copies of two checks one payable to togar inc for dollar_figure and one payable to lucien crup for dollar_figure neither check contained a notation regarding its intended purpose --- - petitioner has not proven that these items were purchased and used in his place of business as opposed to the new home that he purchased in the same year petitioner did not provide any invoices which might have confirmed that togar inc sells oriental rugs and that lucien crup sells artwork and shown a delivery address or the address of petitioner’s offices given petitioner’s experience as a tax attorney and the amount of the deduction at issue we would have expected petitioner to have such evidence petitioner has not proven that he is entitled to the claimed deduction ’ iii language lessons the final office expense at issue is a claimed deduction of dollar_figure in for language lessons petitioner testified that more than percent of his clients are asian and as a result he took lessons on chinese specifically cantonese and mandarin to substantiate petitioner's claim he provided copies of three checks issued to fang huang petitioner’s creditablity is suspect in light of the other explanations he has provided petitioner has not proven that he is entitled to this deduction swe note that even if the expenses were substantiated they appear to be capital in nature -- - meals and entertainment the next issue is whether petitioner can deduct meals and entertainment_expenses of dollar_figure in and dollar_figure in petitioner argues on brief that he failed to produce adequate_records to substantiate his expenses because the records were lost in the process of closing an office and moving to another one ’ sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business however no deduction is allowed under sec_162 with respect to any traveling expense including meals while away from home or for any entertainment_expenses unless the taxpayer meets strict substantiation regquirements see sec_274 sec_1_274-5t and c temporary income_tax regs fed reg date sec_274 provides that no deduction will be allowed for any traveling expense or for any activity which is generally considered to constitute mpetitioner deducted dollar_figure in and dollar_figure in and respondent disallowed both deductions in order to substantiate his deductions petitioner submitted checks drawn in and totaling dollar_figure and dollar_figure respectively ‘petitioner testified that he was unable to provide receipts for the expenses because they were lost in the process of closing an office and moving to another office petitioner testified that he moved his office in l6see sec_274 entertainment ’ unless the taxpayer maintained records sufficient to establish the amount of each expense the time and place of the activity the business_purpose of the activity and the business relationship of the person entertained to the taxpayer where the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer's control such as destruction by fire flood earthquake or other_casualty the taxpayer shall have the right to substantiate a deduction by reasonable reconstruction of his expenditures see sec_1_274-5 income_tax regs the loss of records in connection with a move is not a casualty beyond the taxpayer's control see 65_tc_342 see also olivares v commissioner tcmemo_1983_649 even if the court were to view the loss of petitioner's records as a casualty petitioner has failed to fulfill the additional requirement of reasonably reconstructing records in an effort to reconstruct his records petitioner provided copies of several checks payable to diners club citibank mbna american express and one check payable to claire bixby most see sec_274 but not all of the checks contained a notation indicating that they were for either travel entertainment or travel and entertainment however petitioner did not provide any information regarding the amount of each expense the time and place of each activity the business_purpose of the activity or petitioner’s business relationship to the person entertained petitioner did not produce copies of the receipts and or monthly account statements from diners club citibank mbna or american express rather petitioner simply asserts that it would have been impossible to reconstruct his meals and entertainment_expenses without receipts we sustain respondent's disallowance of these deductions repairs and maintenance petitioner claims repair and maintenance_expenses of dollar_figure in and dollar_figure in petitioner testified that his office incurred water damage and in order to minimize the cost '8the checks in totaled dollar_figure while petitioner reported total travel meals and entertainment_expenses of dollar_figure before application of the limit on meals and entertainment_expenses under sec_274 additionally the checks in totaled dollar_figure while petitioner reported total travel meals and entertainment_expenses of dollar_figure before application of the limit on meals and entertainment_expenses under sec_274 petitioner offered no explanation for the difference in the amounts reported and the checks provided to substantiate his expenses - - of repairs he purchased the materials himself and hired individuals to provide the labor to substantiate the deduction for petitioner provided copies of two checks one check was for dollar_figure and payable to an individual while the other check was for dollar_figure and payable to a building and supply store to substantiate his deductions for petitioner provided copies of checks totaling dollar_figure all payable to businesses such as hechinger home depot and providence lighting all of these businesses sell goods which can be used to repair or renovate an office or a personal_residence all the checks were drawn on the same checking account that petitioner used to pay personal and business_expenses none of the checks contained any notations identifying their intended purpose and petitioner did not provide any invoices from the persons who did the repair work in the case of taxable_year petitioner did not indicate what his cost of labor was or provide a check payable to a contractor or individual for the repair work allegedly done in short we cannot tell from the record whether petitioner bought several fixtures for his new home or whether he in fact repaired one of his offices petitioner has not met his burden petitioner testified that he had some renovation work done on his pennsauken new jersey office in of proving that he is entitled to the claimed deduction for either year parking tolls petitioner claimed a deduction for parking tolls of dollar_figure for the taxable_year neither petitioner nor respondent conceded the issue in their stipulations or argued the point in brief or at trial however petitioner has the burden_of_proof see rule a accordingly in the absence of any evidence offered by petitioner with respect to this issue respondent's determination is sustained see rule b b mortgage points petitioner claims he is entitled to a dollar_figure deduction under schedule a for home mortgage points in respondent disallowed petitioner's deduction for mortgage points due to lack of substantiation there is no evidence to substantiate petitioner's deduction for mortgage points in as a result we sustain respondent's determination regarding this deduction c accuracy-related_penalty the final issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for and sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to a taxpayer's negligence disregard of rules and regulations or - - any substantial_understatement_of_income_tax see sec_6662 a b and b sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard of rules or regulations the commissioner's determination that a taxpayer was negligent is presumptively correct and the burden is on the taxpayer to show lack of negligence see 56_tc_248 an understatement_of_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 a i and ii the accuracy-related_penalty will apply unless petitioner can demonstrate that there was reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment see sec_6664 on the basis of the entire record we conclude that petitioner has not established that there was reasonable_cause and that he acted in good_faith with respect to the underpayment_of_tax petitioner did not meet his burden of proving that he was not negligent respondent's deficiency determination exceeds percent of the amount required to be shown on the return and is more than dollar_figure we therefore hold that petitioner is -- - liable for an accuracy-related_penalty of percent of the entire underpayment for each year decisions will be entered under rule - -17- appendix a schedule c deductions initially disallowed by respondent advertising dollar_figure dollar_figure bad_debt big_number big_number car truck big_number big_number insurance big_number big_number mortgage -q- big_number office expense big_number big_number repairs and maintenance big_number big_number supplies big_number big_number taxes travel big_number big_number meals entertainment big_number big_number utilities big_number wages big_number big_number other expenses -q- big_number postage big_number --q- filing fees big_number -q- donations big_number --q- telephone big_number --q- parking tolls big_number -q- amounts disallowed big_number big_number -- - appendix b schedule c deductions allowed by respondent advertising dollar_figure --o- bad_debt -q- -0- insurance big_number dollar_figure office expense big_number big_number repairs and maintenance big_number big_number supplies big_number big_number taxe sec_266 big_number utilities big_number big_number wages big_number big_number postage big_number filing fees big_number big_number natural_gas big_number telephone big_number big_number total big_number big_number ‘petitioner incorrectly deducted a bad_debt expense of dollar_figure in on schedule c the parties agree that petitioner is not entitled to the deduction and that the items petitioner claimed as a bad_debt expense are deductible as office expenses this consists of dollar_figure in expenses substantiated by petitioner and the dollar_figure bad_debt expense reclassified as an office expense and allowed as a deduction
